DETAILED ACTION
Status of Claims
	Claims 1-2, 4-13, 15, 29-30, 33 and 37-39 are pending.
	Claims 12-13, 15, 29-30, 33 and 37-39 are withdrawn from consideration.
	Claims 3, 14, 16-28, 31-32, 34-36 and 40-46 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objection to claim 1 is withdrawn in view of Applicant’s amendment.
	The previous rejection under 35 U.S.C. 112b of claim 2 is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewenstam et al. (WO 2006/093422) and alternatively, Claims 1-2, 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenstam et al. (WO 2006/093422).
Regarding claim 1, Lewenstam discloses a method for forming a reference electrode (abstract) (= a method for constructing a solid-state reference electrode), said method comprising:
Electropolymerizing (page 3 line 31 – page 4 line 2) in a solution including a monomer of a conducting polymer (e.g. polypyrrole, page 3 lines 16-21) onto a gold rod (page 6 lines 17-22) using appropriate magnitudes of electrical current and potential either under constant controlled potential or constant current or controlled potential or current, varied with time (page 4 line 12-15) (= immersing a metallic electrode in a solution comprising a monomer precursor and applying a fixed or time-varying electrical potential or current to the electrode, thereby serving to simultaneously electro-polymerize the monomer precursor and electrodeposit a conducting polymer, synthesized from the electro-polymerization of said monomer precursor, onto the said metallic electrode surface); wherein the reference electrode is a solid electrode (abstract) (= wherein the metallic electrode is configured as a solid-state reference electrode having a stable electrode potential), and wherein the conducting polymer includes polypyrrole, polythiophene, etc. (page 3 lines 16-21) (= wherein the conducting polymer comprises at least one of polypyrrole, etc.).  Regarding the claimed “for use in an analyte-selective intracutaneously- or subcutaneously-implanted electrochemical cell” of the preamble, the phrase is regarded as the intended use of the formed reference electrode and does not limit the claimed method of forming the reference electrode.  Regarding the phrase “having a stable electrode potential when prima facie case of obviousness and/or a reasonable anticipation rejection has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  
Regarding claim 2, Lewenstam discloses a gold rod (page 6 lines 17-22).
Regarding claim 4, Lewenstam discloses said monomer comprising 3,4-ethylenedioxythiophene.  The polymers obtained by polymerization of the monomer of respective compounds (page 5 lines 25-28). 
Regarding claim 5, the mere duplication of the conducting polymer layer of Lewenstam has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  
Regarding claim 6, Lewenstam discloses doping with co-ions (page 2 line 19) and the inclusion of buffers (page 3 lines 7-15) (= wherein said solution contains a counter anion or cation to serve as the charge carrier or dopant within the conducting polymer). 
Regarding claim 9, Lewenstam discloses using appropriate magnitudes of electrical current and potential either under constant controlled potential or constant current or controlled .  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenstam et al. (WO 2006/093422) in view of Mangold et al. (“Reference electrodes based on conducting polymer bilayers” Synthetic Metals, 119, 2001, 345-346).
Regarding claim 5, Lewenstam discloses the claimed invention as applied above.  Lewenstam fails to disclose the method further comprising forming two or more layers of the conducting polymer.  The mere duplication of a conducting polymer layer has no patentable significance unless a new and unexpected result is produced. Moreover, the teachings of Mangold are herein cited for disclosing a reference electrode that is formed of conducting polymer bilayers for producing layers with anion- and cation-exchanger properties that exhibit stable open circuit potentials (abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming two or more conducting polymer layers because Mangold teaches producing layers with anion- and cation-exchanger properties that exhibit stable open circuit potentials which is advantageous for reference electrodes (abstract).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenstam et al. (WO 2006/093422) in view of Martin et al. (US 8,005,526). 
Regarding claims 7-8, Lewenstam discloses the claimed invention as applied above.  Lewenstam fails to disclose wherein said counter anion or cation are as claimed. 
4) and Hanks salt solution (e.g. sodium) (Col. 9 lines 37-66). Martin discloses that conductive polymers typically require counter ions for the polymerization and electroconductivity across the electrode-tissue interface and to make the conducting polymers electrically conductive it is necessary to introduce mobile carriers into the double bonds by doping (Col. 9 lines 37-66).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a counter anion or counter cation as claimed because discloses that conductive polymers typically require counter ions for the polymerization and electroconductivity across the electrode-tissue interface and to make the conducting polymers electrically conductive it is necessary to introduce mobile carriers into the double bonds by doping (Col. 9 lines 37-66).  
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewenstam et al. (WO 2006/093422) in view of Waltman et al. (“Electrically conducting polymers: a review of the electropolymerization reaction, of the effects of chemical structure on polymer film properties, and of applications towards technology” Canadian Journal of Chemistry, 64, 1, 1986, 76-95).
Regarding claim 10, Lewenstam discloses the claimed invention as applied above.  Lewenstam does not explicitly disclose the formation of radical anion or cation, however, in the same or similar field of electropolymerization, Waltman discloses that during oxidative electropolymerization of conducting polymers, an electrical potential is applied to encourage the formation of a radical cation, thereby yielding charge carriers within the electrodeposited conducting polymer (p. 79-82).  Before the effective filing date of the claimed invention, one of ordinary skill in the art would expect the formation of a radical cation because Waltman discloses that during oxidative electropolymerization, a radial cation is produced.  
Regarding claim 11, Lewenstam discloses the claimed invention as applied above.  Lewenstam does not explicitly disclose wherein the electrical potential or current is applied to reduce or oxidize the monomer precursor, thereby giving rise to charge carriers within the electrodeposited conducting polymer, however, in the same or similar field of electropolymerization, Waltman discloses that during oxidative electropolymerization of conducting polymers, an electrical potential is applied to oxidize the monomer precursor, thereby giving rise to charge carriers within the electrodeposited conducting polymer (p. 79-82).  Before the effective filing date of the claimed invention, one of ordinary skill in the art would expect the formation of a charge carrier because Waltman discloses that during oxidative electropolymerization, a charge carrier is produced.  



Response to Arguments
Applicant's arguments filed 30 December 2021 have been fully considered.  The remarks on pages 7-11 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be addressed at this time. New grounds of rejection are necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795